UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEXANDER WILLIAMS JR.,
                                   Plaintiff,
                                                           1:20-CV-1628 (CM)
                       -against-
                                                           CIVIL JUDGMENT
 THE CITY OF NEW YORK, et al.,
                                   Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Pursuant to the order issued February 27, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice to the pending action under docket number 1:20-CV-0516 (MKV). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    February 27, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
